MOORE, Judge.
In 1979 the appellant was sentenced to four years of incarceration for the crime of burglary. At the completion of two years the remaining two years were to be suspended and the appellant was to be placed on probation for the remainder of the suspended sentence. In July of 1980 the appellant was charged with having violated his probation by committing the offense of escape from incarceration. He was found guilty of having violated his probation and appeals. We affirm.
Appellant contends that the trial court had no jurisdiction to revoke his probation because the probation period had not yet begun. We have previously ruled contrary to appellant’s contention. Bracey v. State, 381 So.2d 370 (Fla. 4th DCA 1980).
AFFIRMED.
DOWNEY and HURLEY, JJ., concur.